DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 11/09/2021, the following represents the changes from the previous claims: Claim 1 was amended and Claims 11, 12, and 15 were canceled. Claims 1, 3-10, 13, and 14 are presented for examination.

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1 and 3-6, and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over McFarland (US Patent Publication 2010/0162966) in view of Schmitt (DE 384432C) and Couillard (US Patent Publication 2016/0066543).  
a. Regarding claim 1, McFarland teaches a dog collar-leash combination with a collar 10 and leash 24 provided in a housing with rolling and unrolling mechanism 22 [retractable device 22 has an interior portion that houses the tether 24 [0020]] having a spring restoring force wherein the leash in the housing can be unwound against the spring restoring force of the rolling and unrolling mechanism [coil 30 wraps around the post 32 and the coil 30 attaches to casing 29 that houses the tether 24 [0024]], wherein an outer end of the leash has a grip 26 [tether 24 terminates in a grabable end 26 [0021]], wherein first and second ends of the collar have mutual support elements 18 [The collar can attach in any way known the in the art. Shown here is a depressable connection system 18 [0019]] the dog collar is adapted to being opened by separating the first and second ends of the collar and housing 22 for leash 24 is provided at the first end of the collar. 
McFarland does not specifically teach a loop through which the leash is fed provided at the second end. Schmitt teaches loop 2 through which leash 13 is fed at the second end for the purpose of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collar-leash combination taught by McFarland to include a loop through which the leash is fed provided at the second end as taught by Schmitt because doing so would have provided a sliding ring through which the leash is fed provided at the second end of the collar  so as to apply a choking pressure upon the dogs neck collar in response to a lunge by the dog and to thereby more readily and surely manage the dog.  
McFarland in view of Schmitt does not specifically teach the dog collar is adapted to being opened by separating the first and second ends of the collar and the leash pulls the grip against loop until the support elements of the first and second ends abut against each other. Couillard teaches dog collar 10 is adapted to being opened by separating first 23 and second 24 ends of the collar and the leash pulls grip 6 against loop 4 until the support elements of the first and second ends abut against each other for the purpose of providing a device that can be easily used to prevent the collar from being drawn too tightly around the dog's neck to reduce or eliminate potential injury to the dog's neck. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dog collar-leash combination taught by McFarland in view of Schmitt to include the dog collar is adapted to being opened by separating the first and second ends of the collar and the leash pulls the grip against loop until the support elements of the first and second ends abut against each other as taught by Couillard because doing so would have provided a device that can be easily used to prevent the collar from being drawn too tightly around the dog's neck to reduce or eliminate potential injury to the dog's neck. Please note in the combination of McFarland, Schmitt, and Couillard the dog collar is adapted to being opened by separating the first and second ends of the collar against the spring restoring force of the rolling and unrolling mechanism and the spring restoring force of the rolling and unrolling mechanism is adapted to pull the grip against loop until the support elements of the first and second ends of the collar abut against each other since the recitation that an element is “adapted to” In re Hutchinson, 69 USPQ 138.
	b. Regarding claim 3, McFarland in view of Schmitt and Couillard teaches (references to McFarland) the dog collar-leash combination according to claim 1 having collar 10. McFarland further teaches collar 10 is adjustable in its length [collar 10 can be adjustable through an adjustable mechanism 16 well known in the art [0019]].
c. Regarding claim 4, McFarland in view of Schmitt and Couillard teaches (references to McFarland) the dog collar-leash combination according to claim 1 having the spring force for rolling up the leash [coil 30 wraps around the post 32 and the coil 30 attaches to casing 29 that houses the tether 24 [0024]]. McFarland in view of Schmitt and Couillard does not specifically teach the spring force is made adjustable. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collar-leash combination taught by McFarland in view of Schmitt and Couillard to include the spring force that is made adjustable because doing so would have provided for adjusting the spring force as needed to suit different conditions and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).  
d. Regarding claim 5, McFarland in view of Schmitt and Couillard teaches (references to McFarland) the dog collar-leash combination according to claim 1 having rolling and unrolling mechanism 22 [retractable device 22 has an interior portion that houses the tether 24 [0020]]. McFarland further teaches rolling and unrolling mechanism 22 has a locking mechanism with which leash 24 can be locked in any particular length [retractable device 22 can have the ability to lock in the retracted position [0022]].
e. Regarding claim 6, McFarland in view of Schmitt and Couillard teaches (references to McFarland) the dog collar-leash combination according to claim 1 having the first and second ends of collar 10. McFarland further teaches the first and second ends have a coupling element for connecting the two ends [depressable connection system 18 [0018]].
f. Regarding claim 8, McFarland in view of Schmitt and Couillard teaches (references to McFarland) the dog collar-leash combination according to claim 1 wherein the rolling and unrolling 30 [coil 30 wraps around the post 32 and the coil 30 attaches to casing 29 that houses the tether 24 [0024]]. McFarland further teaches the rolling and unrolling mechanism has rotatable associated cartridge 29 for the retractable leash 24 [coil 30 attaches to casing 29 that houses the tether 24 [0024]]. 

4. 	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over McFarland (US Patent Publication 2010/0162966) in view of Schmitt (DE 384432C), Couillard (US Patent Publication 2016/0066543), and Bongiovanni (US 3,817,218).
a. Regarding claim 7, McFarland in view of Schmitt and Couillard teaches (references to McFarland) the dog collar-leash combination according to claim 6 having the coupling element . McFarland in view of Schmitt and Couillard teaches (references to Schmitt) the dog collar-leash combination according to claim 6 wherein the coupling element consists of loop 2 at the second end. McFarland in view of Schmitt does not specifically teach a snap hook at the first end and loop at the second end of the collar. 
Bongiovanni teaches snap hook 10 at the first end and loop 13 at the second end of collar 1 for the purpose of providing for demountably coupling the ends of a collar with a snap hook and loop that slides along the collar surface more smoothly in response to strain imposed upon the leash and collar by the pull of the dog.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collar-leash combination taught by McFarland in view of Schmitt and Couillard to include a snap hook at the first end and loop at the second end of the collar as taught by Bongiovanni because doing so would have provided for demountably coupling the ends of a collar with a snap hook and loop that slides along the collar surface more smoothly in response to strain imposed upon the leash and collar by the pull of the dog.

5. 	Claims 9 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over McFarland (US Patent Publication 2010/0162966) in view of Schmitt (DE 384432C), Couillard (US Patent Publication 2016/0066543), and Hurwitz (US Patent Publication 2006/0021585). 
24. McFarland in view of Schmitt and Couillard does not specifically teach the leash is made of a braided core/cladding rope. Hurwitz teaches leash 10 is made of a braided core/cladding rope [a central cylindrical braided rope core operable to sustain substantial tensile forces developed by pet leash loads, claim 1; wherein said central cylindrical braided rope core comprises braided nylon fibers, claim 2] for the purpose of providing a leash with a flexible central cylindrical core rope of braided nylon or polypropylene fibers having a robust construction capable of sustaining tensile and torsion forces attending substantial leash loads.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collar-leash combination taught by McFarland in view of Schmitt and Couillard to include the leash made of a braided core/cladding rope as taught by Hurwitz because doing so would have provided a leash with a flexible central cylindrical core rope of braided nylon or polypropylene fibers having a robust construction capable of sustaining tensile and torsion forces attending substantial leash loads.
b. Regarding claim 13, McFarland in view of Schmitt and Couillard teaches (references to McFarland) the dog collar-leash combination according to claim 11 having leash 24. McFarland in view of Schmitt does not specifically teach the leash is made of a braided core/cladding nylon rope. Hurwitz teaches leash 10 is made of a braided core/cladding nylon rope [a central cylindrical braided rope core operable to sustain substantial tensile forces developed by pet leash loads, claim 1; wherein said central cylindrical braided rope core comprises braided nylon fibers, claim 2] for the purpose of providing a leash with a flexible central cylindrical core rope of braided nylon or polypropylene fibers having a robust construction capable of sustaining tensile and torsion forces attending substantial leash loads.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collar-leash combination taught by McFarland in view of Schmitt and Couillard to include the leash made of a braided core/cladding nylon rope as taught by Hurwitz because doing so would have provided a leash with a flexible central cylindrical core rope of braided nylon or capable of sustaining tensile and torsion forces attending substantial leash loads.

6. 	Claims 10 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over McFarland (US Patent Publication 2010/0162966) in view of Schmitt (DE 384432C), Couillard (US Patent Publication 2016/0066543), and Hurwitz (US Patent Publication 2010/0212601).
a. Regarding claim 10, McFarland in view of Schmitt and Couillard teaches (references to McFarland) the dog collar-leash combination according to claim 1 having collar 10. McFarland in view of Schmitt and Couillard does not specifically teach the collar is made of a flat ribbon textile fabric. Hurwitz teaches the collar [leash is looped and attached to said hardware component to form a pet collar, claim 16] is made of a flat ribbon textile fabric [composed of a thin belt material, ribbon like (PP) thinness, claim 23] for the purpose of providing a collar that encircles the neck of a pet made of a flat ribbon textile fabric having a robust construction operable to withstand abrasion, substantial tensile forces, and twist and flexure forces attending leash usage. 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collar-leash combination taught by McFarland in view of Schmitt and Couillard to include a collar made of a flat ribbon textile fabric as taught by Hurwitz because doing so would have provided a collar that encircles the neck of a pet made of a flat ribbon textile fabric having a robust construction operable to withstand abrasion, substantial tensile forces, and twist and flexure forces attending leash usage.
 b. Regarding claim 14, McFarland in view of Schmitt and Couillard teaches (references to McFarland) the dog collar-leash combination according to claim 11 having collar 10. McFarland in view of Schmitt and Couillard does not specifically teach the collar is made of a nylon flat ribbon textile fabric. Hurwitz teaches the collar [leash is looped and attached to said hardware component to form a pet collar, claim 16] is made of a nylon flat ribbon textile fabric [said flat leash portion comprises nylon fibers, claim 2; composed of a thin belt material, ribbon like (PP) thinness, claim 23] for the purpose of providing a collar that encircles the neck of a pet made of a flat ribbon textile fabric having a robust 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collar-leash combination taught by McFarland in view of Schmitt and Couillard to include a collar made of a nylon flat ribbon textile fabric as taught by Hurwitz because doing so would have provided a collar that encircles the neck of a pet made of a flat ribbon textile fabric having a robust construction operable to withstand abrasion, substantial tensile forces, and twist and flexure forces attending leash usage.

Response to Arguments
7.	Applicant’s arguments from the response filed on 11/09/2021, see pages 6-8, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:
1.)	The dog collar is adapted to being opened by separating the first and second ends of the collar against the spring restoring force of the rolling and unrolling mechanism and, the spring restoring force of the rolling and unrolling mechanism is adapted to pull the grip against loop until the support elements of the first and second ends of the collar abut against each other. The cited prior art provides no suggestion for this novel arrangement of elements or unique functionality. There is no reason, without knowledge of the present invention, to make the present structural modification.
Examiner respectfully disagrees. McFarland teaches a collar 10 and leash 24 provided in a housing with rolling and unrolling mechanism 22 [retractable device 22 has an interior portion that houses the tether 24 [0020]] having a spring restoring force wherein the leash in the housing can be unwound against the spring restoring force of the rolling and unrolling mechanism [coil 30 wraps around the post 32 and the coil 30 attaches to casing 29 that houses the tether 24 [0024]], wherein an outer end of the leash has a grip 26 [tether 24 terminates in a grabable end 26 [0021]], wherein first and second ends of the collar have mutual support elements 18 [The collar can attach in any way known the in the art. Shown here is a depressable connection system 18 [0019]] the dog collar is adapted to being opened 22 for leash 24 is provided at the first end of the collar. Schmitt teaches loop 2 through which leash 13 is fed at the second end. It would have been obvious to one having ordinary skill in the art to modify McFarland to include a loop through which the leash is fed provided at the second end because doing so would have provided a sliding ring through which the leash is fed provided at the second end of the collar  so as to apply a choking pressure upon the dogs neck collar in response to a lunge by the dog and to thereby more readily and surely manage the dog.  
Couillard teaches dog collar 10 adapted to being opened by separating first 23 and second 24 ends of the collar and the leash pulls grip 6 against loop 4 until the support elements of the first and second ends abut against each other. It would have been obvious to one having ordinary skill in the art to modify the combination taught by McFarland in view of Schmitt because doing so would have provided a device that can be easily used to prevent the collar from being drawn too tightly around the dog's neck to reduce or eliminate potential injury to the dog's neck. The recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform and the combination of McFarland, Schmitt, and Couillard the dog collar is capable of being opened by separating the first and second ends of the collar against the spring restoring force of the rolling and unrolling mechanism and the spring restoring force of the rolling and unrolling mechanism is capable of pulling the grip against the loop until the support elements of the first and second ends of the collar abut against each other. 
Examiner's conclusion of obviousness is proper because it takes into account only knowledge within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643